Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the communication filed on 8/23/21.  Claims 1-10 are pending and have been examined.
	Claims 1-10 are rejected.

Drawings
	The drawings filed on 8/23/21 are accepted by the examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/28/21 and 7/7/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Claims 4-5 are method claims that use contingency language “if”, it is noted that MPEP 2111.04 states “II. CONTINGENT LIMITATIONS The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims. In Schulhauser, both method claims and system claims recited the same contingent step. When analyzing the claimed method as a whole, the PTAB determined that giving the claim its broadest reasonable interpretation, “[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed” (quotation omitted). Schulhauser at 10. When analyzing the claimed system as a whole, the PTAB determined that “[t]he broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, still requires structure for performing the function should the condition occur.” Schulhauser at 14. Therefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);" however to render the claimed system obvious, the prior art must teach the structure that performs the function of the contingent step along with the other recited claim limitations. Schulhauser at 9, 14. See also MPEP § 2143.03.” Therefore, the broadest reasonable interpretation of the method claims 4-5 would be without the steps with contingent limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “a plurality of uncontrollable monitoring point…the central control system training the first model according to a plurality of modeling data sets corresponding to the plurality of uncontrollable monitoring points, so as to reduce a residue between a target coal consumption and a predicted coal consumption; and the central control system training the second model according to a plurality of modeling data sets corresponding to the plurality of controllable monitoring points, so as to reduce a difference between the residue and a predicted residue”, First, it is not clear what “residue between a target coal consumption and a predicted coal consumption” is, is it the difference between a target coal consumption and a predicted coal consumption? Or is it a residue of target coal consumption? Or is it a residue of a predicted coal consumption? Second, it is not clear what “uncontrollable monitoring points” are, every parameter in the coal plants are controllable (directly or indirectly), it is not clear how any monitoring point could be “uncontrollable”. For the purpose of the examination, the examiner has interpreted “a plurality of uncontrollable monitoring point…the central control system training the first model according to a plurality of modeling data sets corresponding to the plurality of monitoring points, so as to reduce a residue between a target coal consumption and a predicted coal consumption; and the central control system training the second model according to a plurality of modeling data sets corresponding to the plurality of controllable monitoring points, so as to reduce a difference between the residue and a predicted residue” as “a plurality of monitoring point…the central control system training the first model according to a plurality of modeling data sets corresponding to the plurality of monitoring points, so as to reduce a residue of a target coal consumption; and the central control system training the second model according to a plurality of modeling data sets corresponding to the plurality of controllable monitoring points, so as to reduce a difference between the residue and a predicted residue”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-2 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 7584024 to Wroblewski et al. (hereinafter “Wroblewski”), in view of translation of CN203131805U to Lee et al. (hereinafter “Lee”).
	
	As per claim 1, Wroblewski substantially discloses a method of controlling a coal management system (Wroblewski, see abstract and col. 9 lines 18-26), the coal management system comprising a control system and a plurality of monitoring points, the plurality of monitoring points being disposed at a plurality of pieces of production equipment (Wroblewski, see col. 7 lines 32-42, Fig. 3 and its corresponding paragraphs), the method comprising: the monitoring points acquiring monitoring data (Wrobleski, see Fig. 3 and its corresponding paragraphs), the control system selecting a candidate feature set according to the monitoring data and constructing a coal model (Wrobleski, see col. 11 line 36-col. 12 line 9 and col. 13 lines 58-67), the control system generating an operation recommendation for a controllable monitoring point of the plurality of monitoring points according to the coal model (Wrobleski, see col. 15 line 56-col. 16 line 16), and a piece of production equipment operating according to the operation recommendation to achieve a target operating condition (Wrobleski, see Fig. 3, Fig. 4B and their corresponding paragraphs). Wroblewski does not explicitly disclose central control system.
	However, Lee in an analogous art discloses central control system (Lee, see [0010] and [0012]-[0013]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the method of Wroblewski. The modification would be obvious because one of the ordinary skill in the art would want to reduce running cost by having a central control system (Lee, see abstract and [0012]-[0013]).

	As per claim 2, the rejection of claim 1 is incorporated, Wroblewski further discloses the control system selecting the candidate feature set according to the monitoring data and constructing the coal model comprises: the control system receiving a plurality of candidate features as the candidate feature set each candidate feature corresponding to one of the plurality of monitoring points (Wroblewski, see Fig. 3, Fig. 4A-Fig. 4B and their corresponding paragraphs), the central control system employing the monitoring data to update a plurality of modeling data sets according to the candidate feature set, each modeling data set corresponding to one of the plurality of candidate features (Wroblewski, see Fig. 1, Fig. 3, Fig. 4A-Fig. 4B and their corresponding paragraphs); and the control system constructing the coal model according to the plurality of modeling data set (Wrobleski, see col. 11 line 36-col. 12 line 9). Lee further discloses central control system (Lee, see [0010] and [0012]-[0013]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the method of Wroblewski. The modification would be obvious because one of the ordinary skill in the art would want to reduce running cost by having a central control system (Lee, see abstract and [0012]-[0013]).

	As per claim 7, the rejection of claim 2 is incorporated, Wroblewski further discloses the control system training the coal model according to the plurality of modeling data sets corresponding to the plurality of candidate features of the plurality of monitoring points (Wroblewski, see col. 11 line 36-col. 12 line 9 and col. 13 lines 58-67), the control system employing the coal model to compute an upper limit and a lower limit of the monitoring data of one of the plurality of monitoring points according to a production target (Wroblewski, see col. 11 lines 13-24 and col. 13 lines 58-67). Lee further discloses central control system (Lee, see [0010] and [0012]-[0013]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the method of Wroblewski. The modification would be obvious because one of the ordinary skill in the art would want to reduce running cost by having a central control system (Lee, see abstract and [0012]-[0013]).

	As per claim 8, the rejection of claim 7 is incorporated, Wroblewski further discloses generating an operation recommendation for the monitoring point according to the upper limit and the lower limit (Wroblewski, see col. 11 lines 13-24 and col. 15 line 56-col. 16 line 16). Lee further discloses central control system (Lee, see [0010] and [0012]-[0013]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the method of Wroblewski. The modification would be obvious because one of the ordinary skill in the art would want to reduce running cost by having a central control system (Lee, see abstract and [0012]-[0013]).

	As per claim 9, the rejection of claim 1 is incorporated, Wroblewski further discloses wherein a candidate feature in the candidate feature set corresponds to the controllable monitoring point (Wroblewski, see col. 7 lines 32-42, Fig. 3 and its corresponding paragraphs), the method further comprises the control system delivering the operation recommendation for the controllable monitoring point according to a significance level/priority of the candidate feature (Wroblewski, see col. 15 lines 46-54, Fig. 3, Fig. 4B and their corresponding paragraphs), the control system generating the operation recommendation for the controllable monitoring point of the plurality of montiroing points according to the coal model comprises the control system generating the operation recommendation according to the priority (Wroblewski, see col. 15 lines 46-54, Fig. 3, Fig. 4B and their corresponding paragraphs). Lee further discloses central control system (Lee, see [0010] and [0012]-[0013]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the method of Wroblewski. The modification would be obvious because one of the ordinary skill in the art would want to reduce running cost by having a central control system (Lee, see abstract and [0012]-[0013]).

	As per claim 10, the rejection of claim 9 is incorporated, Wroblewski further discloses the significance level is related to a weight of the candidate feature in the coal model (Wroblewski, see col. 15 lines 46-54). Lee further discloses central control system (Lee, see [0010] and [0012]-[0013]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the method of Wroblewski. The modification would be obvious because one of the ordinary skill in the art would want to reduce running cost by having a central control system (Lee, see abstract and [0012]-[0013]).


Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wroblewski, in view of Lee, further in view of US20040249480 to Lefebvre et al. (hereinafter “Lefebvre”).

	As per claim 3, the rejection of claim 2 is incorporated, Wroblewski further discloses the control system selecting the candidate feature set according to the monitoring data and constructing the coal model comprises: the control system inputting updated data from the each modeling data set into the coal model (Wroblewski, see Fig. 3, Fig. 4A-Fig. 4B and their corresponding paragraphs). Lee further discloses central control system (Lee, see [0010] and [0012]-[0013]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the method of Wroblewski. The modification would be obvious because one of the ordinary skill in the art would want to reduce running cost by having a central control system (Lee, see abstract and [0012]-[0013]).
	The combination of Wroblewski and Lee does not explicitly disclose inputting data to generate a prediction error, and updating the candidate feature set according to the prediction error. However, Lefebvre in an analogous art discloses inputting data to generate a prediction error, and updating the candidate feature set according to the prediction error (Lefebvre, see [0027]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lefebvre into the above combination of Wroblewski and Lee. The modification would be obvious because one of the ordinary skill in the art would want to improve the performance of the models by updating the candidate feature set according to the prediction error (Lefebvre, see [0027] and [0037]).

As per claim 4, the rejection of claim 3 is incorporated, Wroblewski further discloses another monitoring point disposed at one piece of the production equipment (Wroblewski, see col. 7 lines 32-42, Fig. 3 and its corresponding paragraphs). Lee further discloses central control system (Lee, see [0010] and [0012]-[0013]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the method of Wroblewski. The modification would be obvious because one of the ordinary skill in the art would want to reduce running cost by having a central control system (Lee, see abstract and [0012]-[0013]).
Lefebvre further discloses the control system updating the candidate feature set according to the prediction error (Lefebvre, see [0027]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lefebvre into the above combination of Wroblewski and Lee. The modification would be obvious because one of the ordinary skill in the art would want to improve the performance of the models by updating the candidate feature set according to the prediction error (Lefebvre, see [0027] and [0037]).
.
As per claim 5, the rejection of claim 3 is incorporated, Lee further discloses central control system (Lee, see [0010] and [0012]-[0013]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the method of Wroblewski. The modification would be obvious because one of the ordinary skill in the art would want to reduce running cost by having a central control system (Lee, see abstract and [0012]-[0013]).
Lefebvre further discloses the control system updating the candidate feature set according to the prediction error (Lefebvre, see [0027]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lefebvre into the above combination of Wroblewski and Lee. The modification would be obvious because one of the ordinary skill in the art would want to improve the performance of the models by updating the candidate feature set according to the prediction error (Lefebvre, see [0027] and [0037]).
. 
As per claim 6, the rejection of claim 2 is incorporated, Wroblewski further discloses the plurality of monitoring points comprises a plurality of controllable monitoring points and a plurality of uncontrollable monitoring points (Wroblewski, see col. 8 line 65-col. 9 line 7 and col. 12 lines 31-37); the coal model comprises a first model and a second model (Wroblewski, see col. 13 lines 1-7); and the control system constructing the coal model according to the plurality of modeling data sets comprises the control system training the first model according to a plurality of modeling data sets corresponding to the plurality of uncontrollable monitoring points, so as to reduce a reside of a target coal consumption (Wroblewski, see col. 12 lines 31-37, col. 13 lines 57-67 and col. 19 line 60-col. 20 line 18), and the control system training the second model according to a plurality of modeling data sets corresponding to the plurality of controllable montiroing points (Wroblewski, see col. 8 line 65-col. 9 line 7, col. 13 lines 57-67 and col. 19 line 60-col. 20 line 18), predicting residues (Wroblewski, see col. 15 lines 18-32 and col. 19 line 60-col. 20 line 18). Lee further discloses central control system (Lee, see [0010] and [0012]-[0013]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lee into the method of Wroblewski. The modification would be obvious because one of the ordinary skill in the art would want to reduce running cost by having a central control system (Lee, see abstract and [0012]-[0013]).
	The combination of Wroblewski and Lee does not explicitly disclose to reduce a difference between the parameter and a predicted parameter. However, Lefebvre in an analogous art discloses to reduce a difference between the parameter and a predicted parameter (Lefebvre, see [0027]).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Lefebvre into the above combination of Wroblewski and Lee. The modification would be obvious because one of the ordinary skill in the art would want to improve the performance of the models by updating the candidate feature set according to the prediction error (Lefebvre, see [0027] and [0037]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US9671183 discloses a cleaning system and method for cleaning heat transfer surfaces in a boiler using a temperature measuring system for measuring and monitoring wall temperature of an annular wall of the tube of a lance of one or more sootblowers. Controlling a flow of steam or other fluid through the tube during the cooling portions of the strokes based on wall temperature measurements from the temperature measuring system. Infrared or thermocouple temperature measuring systems may be used. The steam or other fluid may be flowed at a default flowrate that may be substantially zero until the temperature measuring system indicates the wall temperature of the annular wall begins to exceed a predetermined temperature limit which may be the softening point of the annular wall. Then the steam or other fluid is flowed at a rate greater than the default flowrate.
	US10337348 discloses optimization of gas turbine power plant response during power system transients. In certain embodiments, systems, methods, and apparatus can control a power generating system by using the reactive components of the current and the reactive components of the voltage and the magnitude of the voltage at the generator terminals of a gas turbine generator system. In one embodiment, a system can identify a power system fault based on at least three conditions occurring for a specified duration and at substantially the same time: (1) an increase in the reactive current, (2) a decrease in the magnitude of the voltage, and (3) an increase in the reactive power. In one embodiment, a power system can further detect a remote breaker open (RBO) condition, and distinguish a RBO condition from a power system fault condition.
	US6438430 discloses a predictive model is provided of the dynamics of selected aspects of the operation of the plant for modeling the dynamics thereof. The model has at least two discrete models associated therewith that model at least two of the selected aspects, the at least two discrete models having different dynamic responses. An optimizer receives desired values for the selected aspects of the operation of the plant modeled by the model and optimizes the inputs to the model to minimize error between the predicted and desired values. A control input device then applies the optimized input values to the plant after optimization thereof.
	US7966080 discloses a method and apparatus for controlling a parameter associated with operation of a fossil fuel fired power generating unit. An optimizer determines optimal setpoint values for manipulated variables used to operate the power generating unit by accessing a model that predicts a parameter sensed by a plurality of sensors. The optimizer uses the model to minimize a cost valve of a cost function while observing at least one constraint associated with operation of the power generating unit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON LIN/
Primary Examiner, Art Unit 2117